DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to remarks and amendments filed 7/5/2022.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 state: “the decentered aperture causes a position of a pattern formed on the image plane to vary in accordance with a z-position of the objective lens”.  The specification does not affirmatively state that the variation of the pattern on the image plane is caused by the decentered aperture.  Claims 2-10, and 11-20 are also rejected based on their dependencies. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 include the limitation:  “the decentered aperture causes a position of a pattern formed on the image plane to vary in accordance with a z-position of the objective lens,” however, it is not clear how the decentered aperture causes a position of a pattern to vary in accordance with a z-position.  As understood, the decentered aperture is static and does not move, and the position of a pattern formed on the image plane varies because the z-position of the objective lens varies.  Claims 2-10, and 11-20 are also rejected based on their dependencies. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2012/0097835 ("Sharanov") in view of U.S. Patent No. 5,889,276 ("Yonezawa").
Regarding claim 1, Sharanov discloses a method of autofocus for an objective lens in a microscope, comprising: 
wherein the objective lens (objective, Fig. 5) is positionable at a plurality of z-positions (d1, d2, d3, Fig. 5) along an axis of travel of the objective lens (objective, Fig. 5, paragraph [0046] states a controller can control the spatial orientation of the sample, microscope objective, or both),
capturing a plurality of reference images (beam spots, Fig. 5, paragraphs [0016]), wherein each reference image is captured when the objective lens (objective, Fig. 5) is positioned at a corresponding z-position (d1, d2, d3, Fig. 5, paragraphs [0036]-[0037]) of a plurality of z-positions along an axis of travel of the objective lens (d1, d2, d3, Fig. 5, paragraph [0017], paragraph [0046] states the microscope objective can be controlled), wherein at least one reference image of the plurality of the reference images is associated with a best focus position (optimal focal distance, paragraphs [0033], [0044]-[0046]); 
analyzing the plurality of reference images to develop a plurality of pattern locations (paragraph [0055], data set of locations on the detector), wherein each pattern location represents a position of a pattern (x, y coordinates, Fig. 5) formed on the image plane (Fig. 5) when a corresponding reference image was captured (Figs. 5 and 9, and paragraphs [0077], [0087], [0090]); and
positioning the objective lens (objective, Fig. 5) in accordance with the best focus position (optimal focus, paragraph [0046]) and the plurality of pattern locations (paragraph [0046]).
Sharanov does not disclose disposing a decentered aperture in an optical path between an objective lens and an image plane of an image capturing device; the decentered aperture partially occludes an optical path between the objective lens and the image plane, and the decentered aperture causes a position of a pattern formed on the image plane to vary in accordance with a z-position of the objective lens
However, Yonezawa discloses a disposing a decentered aperture (12, Fig. 1) in an optical path between an objective lens (7, Fig. 1) and an image plane (image plane of 14, Fig. 1) of the image capturing device (14, Fig. 1); the decentered aperture (12, Fig. 1) partially occludes an optical path (Fig. 1) between the objective lens (7, Fig. 1) and the image plane (image plane of 14, Fig. 1), and the decentered aperture (12, Fig. 1) causes a position of a pattern formed on the image plane to vary in accordance with a z-position of the objective lens (see Figs. 2A-2C, image 23 shifts on image plane of 14, in addition, given that Yonezawa discloses a similar decentered aperture between an objective lens and an image plane, the decentered aperture in Yonezawa will similarly causes a position of a pattern formed on the image plane to vary in accordance with a z-position of the objective lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a decentered aperture as disclosed by Yonezawa in the device of Sharanov in order to efficiently block the diffracted and scattered light from the object which interferes with proper focus detection.
Regarding claim 2, Sharanov in view of Yonezawa discloses the method of claim 1, and Sharanov further discloses including determining a relationship between the plurality of z-positions and the plurality of pattern locations (Fig. 6, paragraphs [0009], [0031], [0056]).
Regarding claim 3, Sharanov in view of Yonezawa discloses the method of claim 2, and Sharanov further discloses the relationship between the plurality of z- positions and the plurality of pattern locations is a linear relationship (Fig. 6, paragraph [0034]).
Regarding claim 4, Sharanov in view of Yonezawa discloses the method of claim 2, and Sharanov further discloses the positioning the objective lens (objective, Fig. 5) includes using the relationship to determine a distance to move the objective lens from a current position of the objective lens to the best focus position (paragraphs [0056], [0068]).
Regarding claim 5, Sharanov in view of Yonezawa discloses the method of claim 4, and Sharanov further discloses determining the distance includes capturing a further reference image (Fig. 9) of a further pattern (2a, Fig. 9, paragraph [0090]) when the objective lens is at the current position (Fig. 9, paragraphs [0040], [0090]) and analyzing the further reference image to determine a position of the further pattern on the image plane (Fig. 9, paragraphs [0088], [0090]).
Regarding claim 6, Sharanov in view of Yonezawa discloses the method of claim 2, and Sharanov further discloses positioning the objective lens (objective, Fig. 5) includes determining an offset (controller compares location of sample on detector image plane against the data set location, paragraph [0046], is essentially calculating the offset) from the best focus position (for example, 25mm, paragraph [0046]) to a focus position associated with a sample (sample, paragraph [0046]) disposed in the microscope and positioning the objective lens (objective, Fig. 5) at the best focus position plus the offset (paragraphs [0035], [0046], [0048]).
Regarding claim 8, Sharanov in view of Yonezawa discloses the method of claim 1, and Sharanov further discloses the pattern comprises a beam spot (beam spots, Fig. 5, paragraph [0016]) formed by light reflected (Fig. 5, paragraph [0009]) from a reference surface (target sample, Fig. 5, paragraph [0009]) to the image capturing device (detector, Fig. 5).
Regarding claim 10, Sharanov in view of Yonezawa discloses the method of claim 1, and Sharanov further discloses analyzing a reference image of the plurality of reference images (paragraph [0055], data set of locations on the detector) to develop the pattern location (x1, y1, Fig. 5) includes determining a location of a centroid of the pattern (Fig. 5, paragraphs [0037]-[0038]) along an axis of lateral translation (Figs. 5-6).
Regarding claim 11, Sharanov discloses a system for autofocusing an objective lens in a microscope system comprising: 
an image capturing device (detector, Fig. 5, paragraphs [0025], [0052], [0077]); 
an objective lens (objective, Fig. 5) positionable at plurality of z-positions (d1, d2, d3, Fig. 5) along an axis of travel of the objective lens  (objective, Fig. 5, paragraph [0046] states a controller can control the spatial orientation of the sample, microscope objective, or both); 
a controller (microcontroller, paragraphs [0074], [0076]) that performs an autofocus calibration process that includes: 
causing the objective lens to move along an axis of travel (objective rises or lowers, paragraphs [0043], [0076], see Fig. 5); 
operating the image capturing device (detector, Fig. 5) to capture a plurality of reference images (beam spots, Fig. 5, paragraphs [0016], [0031]), wherein each reference image is captured when the objective lens (objective, Fig. 5) is positioned at a corresponding z-position of a plurality of z-positions along the axis of travel (d1, d2, d3, Fig. 5, paragraphs [0017], [0031]); 
analyzing the plurality of reference images to develop a plurality of pattern locations (paragraphs [0031], [0055], data set of locations on the detector), wherein each pattern location represents a position of a pattern (x1, y1, Fig. 5) formed on the image plane (Fig. 5) when a corresponding reference image was captured (Figs. 5 and 9, and paragraphs [0077], [0087], [0090]), and 
wherein at least one reference image of the plurality of reference images is associated with a best focus position (optimal focal distance, paragraphs [0033], [0044]-[0046]); and 
positioning the objective lens (vary the position of the objective, paragraph [0046], Fig. 8) in accordance with the best focus position (optimal focus, paragraph [0046]) and the plurality of pattern locations (paragraph [0046]).			
Sharanov does not disclose a decentered aperture disposed in an optical path between the objective lens and an image plane of the image capturing device; wherein the decentered aperture at least partially occludes an optical path between the objective lens and the image plane and causes a position of a pattern formed on the image plane to vary in accordance with a z-position of the objective lens.
However, Yonezawa discloses a decentered aperture (12, Fig. 1) disposed in an optical path between the objective lens (7, Fig. 1) and an image plane (image plane of 14, Fig. 1) of the image capturing device (14, Fig. 1); wherein the decentered aperture (12, Fig. 1) causes a position of a pattern formed on the image plane to vary in accordance with a z-position of the objective lens (see Figs. 2A-2C, image 23 shifts on image plane of 14, further, given that Yonezawa discloses a similar decentered aperture between an objective lens and an image plane, the decentered aperture in Yonezawa will similarly cause a position of a pattern formed on the image plane to vary in accordance with a z-position of the objective lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a decentered aperture as disclosed by Yonezawa in the device of Sharanov in order to efficiently block the diffracted and scattered light from the object which interferes with proper focus detection.
Regarding claim 12, Sharanov in view of Yonezawa discloses the system of claim 11, and Sharanov further discloses the controller determines a relationship between the plurality of z-positions and the plurality of pattern locations (Fig. 6, paragraphs [0009], [0031], [0056]).
Regarding claim 13, Sharanov in view of Yonezawa discloses the system of claim 12, and Sharanov further discloses the relationship between the plurality of z-positions and the plurality of pattern locations is a linear relationship (Fig. 6, paragraph [0034]).
Regarding claim 14, Sharanov in view of Yonezawa discloses the system of claim 12, and Sharanov further discloses the controller positions the objective lens by using the relationship to determine a distance to move the objective lens from a current position of the objective lens to the best focus position (paragraph [0056]).
Regarding claim 15, Sharanov in view of Yonezawa discloses the system of claim 14, and Sharanov further discloses the controller determines the distance by operating the image capturing device (detector, Fig. 9) to capture a further reference image (Fig. 9) of a further pattern (2a, Fig. 9, paragraph [0090]) when the objective lens is at the current position (Fig. 9, paragraphs [0040], [0090]) and analyzing the further reference image to determine a position of the further pattern on the image plane (Fig. 9, paragraphs [0088], [0090]).
Regarding claim 16, Sharanov in view of Yonezawa discloses the system of claim 12, and Sharanov further discloses controller positions the objective lens (objective, Fig. 5) by determining an offset (controller compares location of sample on detector image plane against the data set location, paragraph [0046], is essentially calculating the offset) from the best focus position (for example, 25mm, paragraph [0046]) to a focus position associated with a sample (sample, paragraph [0046]) disposed in the microscope and causing the objective lens to move to the best focus position plus the offset (paragraphs [0035], [0046], [0048]).
Regarding claim 18, Sharanov in view of Yonezawa discloses the system of claim 11, and Sharanov further discloses the pattern comprises a beam spot (beam spots, Fig. 5, paragraph [0016]) formed by projecting a light reflected (Fig. 5, paragraph [0009]) from a reference surface (target sample, Fig. 5, paragraph [0009]) to the image capturing device (detector, Fig. 5).
Regarding claim 20, Sharanov in view of Yonezawa discloses the system of claim 11, and Sharanov further discloses the controller analyzes a reference image of the plurality of reference images (paragraph [0055], data set of locations on the detector) to develop the pattern location (x1, y1, Fig. 5) by determining a location of a centroid of the pattern (Fig. 5, paragraphs [0037]-[0038]) along an axis of lateral translation (Figs. 5-6).
Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharanov in view of Yonezawa further in view of U.S. Patent Publication No. 2013/0329233 ("Cohen").
Regarding claim 7, Sharanov in view of Yonezawa discloses the method of claim 6, and Sharanov further discloses determining the offset (controller compares location of sample on detector image plane against the data set location, paragraph [0046], is essentially calculating the offset) includes moving the objective lens (objective, Fig. 5) to the best focus position (for example, 25mm, paragraph [0046]), capturing a plurality of images of the sample at each of a corresponding plurality of z-positions between the best focus position and the sample (paragraphs [0032]-[0033], [0035]).
Sharanov in view of Yonezawa does not disclose determining a plurality of sample focus scores from the plurality of images of the sample, and selecting the offset in accordance with the plurality of sample focus scores.
However, Cohen discloses determining a plurality of sample focus scores from the plurality of images of the sample (paragraph [0055]), and selecting the offset in accordance with the plurality of sample focus scores (paragraph [0055]-[0056], used to determine how far the objective should be moved).
It would have been obvious to one of ordinary skill in the art before the effective filing date to determine the sample focus scores to select the offset as disclosed by Cohen in the device of Sharanov in view of Yonezawa in order to ensure the best focus position and the relative offset are correct.
Regarding claim 9, Sharanov in view of Yonezawa discloses the method of claim 1, and Sharanov further discloses that the detector is capable of resolving the intensity of the spots that strike the detector (paragraph [0026]).
Sharanov in view of Yonezawa does not explicitly disclose that the at least one reference image is associated with the best focus position in accordance with an attribute, and the attribute is one or more of a minimum pattern image size, optimal contrast, maximum contrast, maximum pattern correlation with a reference pattern, or maximum irradiance.
However, Cohen discloses that at least one image reference image is associated with the best focus position in accordance with an attribute and the attribute is one or more of a minimum pattern image size (smallest laser beam reflection, paragraph [0006]), or maximum irradiance (brightest laser beam reflection, paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to determine the best focus position as the smallest or brightest beam spot size as taught by Cohen in the device of Sharanov in view of Yonezawa because it well known in the art that when the beam spot is perceived as being smaller, or brighter, a better focus position has been found.
Regarding claim 17, Sharanov in view of Yonezawa discloses the system of claim 16, and Sharanov further discloses the controller determines the offset (controller compares location of sample on detector image plane against the data set location, paragraph [0046], is essentially calculating the offset) by causing the objective lens (objective, Fig. 5) to move along the axis of travel (Fig. 5, for example, to 25mm, paragraph [0046]), operating the image capturing device (detector, Fig. 5) to capture a plurality of images of the sample at each of a corresponding plurality of z-positions between the best focus position and the sample (paragraphs [0032]-[0033], [0035]).
Sharanov in view of Yonezawa does not disclose determining a plurality of sample focus scores from the plurality of images of the sample, and selecting the offset in accordance with the plurality of sample focus scores.
However, Cohen discloses determining a plurality of sample focus scores from the plurality of images of the sample (paragraph [0055]), and selecting the offset in accordance with the plurality of sample focus scores (paragraph [0055]-[0056], scores used to determine how far the objective should be moved).
It would have been obvious to one of ordinary skill in the art before the effective filing date to  determine the sample focus scores to select the offset as disclosed by Cohen in the device of Sharanov in view of Yonezawa in order to ensure the best focus position and the relative offset are correct.
Regarding claim 19, Sharanov in view of Yonezawa discloses the system of claim 11, and Sharanov further discloses that the detector is capable of resolving the intensity of the spots that strike the detector (paragraph [0026]).
Sharanov in view of Yonezawa does not explicitly disclose that the at least one reference image is associated with the best focus position in accordance with an attribute, and the attribute is one or more of a minimum pattern image size, optimal contrast, maximum contrast, maximum pattern correlation with a reference pattern, or maximum irradiance.
However, Cohen discloses that at least one image reference image is associated with the best focus position in accordance with an attribute and the attribute is one or more of a minimum pattern image size (smallest laser beam reflection, paragraph [0006]), or maximum irradiance (brightest laser beam reflection, paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to determine the best focus position as the smallest or brightest beam spot size as taught by Cohen in the device of Sharanov in view of Yonezawa because it well known in the art that when the beam spot is perceived as being smaller, or brightest, a better focus position has been found.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant contends that Sharanov and Yonezawa et al., either alone or in combination, do not disclose or suggest disposing a decentered aperture in an optical path between an objective lens and an image plane of an image capturing device wherein the decentered aperture causes a position of a pattern formed on the image plane to vary in accordance with a z-position of the objective lens.  Applicant further states that the purpose of the detection-side shielding plate in Yonezawa is to block “harmful light” that would interfere with focus detection from reaching the photodetecting device.
Examiner disagrees.  In response to applicant's argument above, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, regardless of the explicitly stated purpose in the reference application, Yonezawa discloses a decentered aperture between an objective lens and an image plane, therefore, given the similar structure, the decentered aperture will similarly cause a position of a pattern formed on the image plane to vary in accordance with a z-position of the objective lens.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878